Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
After a letter sent by petitioner to a third party was returned by the United States Postal Service, correction officials opened it and discovered another letter addressed to an inmate at a different correctional facility. As a result, petitioner was charged *994with attempting to smuggle an unauthorized item, violating facility correspondence procedures and providing false information. He pleaded guilty with explanation to all charges at a tier II disciplinary hearing. The Hearing Officer found him guilty of the first two charges but not the third because it was redundant. The determination was affirmed on administrative appeal, resulting in this CPLR article 78 proceeding.
We confirm. By pleading guilty with explanation to the charges, petitioner is precluded from now contending that the determination is not supported by substantial evidence (see Matter of Towles v Selsky, 12 AD3d 737, 738 [2004], lv denied 4 NY3d 706 [2005]; Matter of Bazil v Goord, 284 AD2d 751 [2001]). Accordingly, we decline to disturb the determination.
Cardona, P.J., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.